Case 2:18-cr-20424-GAD-DRG ECF No. 79, PageID.467 Filed 11/13/20 Page 1 of 10




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

      UNITED STATES OF AMERICA,

                Plaintiff,
                                                    Case No. 18-cr-20424
                    v.
                                                 U.S. DISTRICT COURT JUDGE
                                                    GERSHWIN A. DRAIN
             ALICIA FABILA,

             Defendant.
   ______________                     /

  OPINION AND ORDER GRANTING GOVERNMENT’S MOTION TO
   OFFER “INEXTRICABLY INTERTWINED” AND “OTHER ACT”
 EVIDENCE [#46] AND FINDING MOOT GOVERNMENT’S MOTION IN
        LIMINE TO PRECLUDE EXPERT TESTIMONY [#58]

                              I. INTRODUCTION
      On June 19, 2018, a grand jury returned an Indictment against Defendant

Alicia Fabila (“Fabila”), charging her with one count of conspiracy to commit health

care fraud in violation of 18 U.S.C. § 1349 and two counts of health care fraud in

violation of 18 U.S.C. § 1347. ECF No. 1, PageID.5, 8. The Indictment alleges that

Defendant Fabila and a co-defendant utilized Anointed Care Services LLC

(“Anointed”), a home health agency and Medicare provider, to submit fraudulent

claims to Medicare for personal and financial benefit. See id. On July 9, 2019,

Defendant was charged in a Superseding Indictment with one additional count of

conspiracy to commit health care fraud and two additional counts of health care fraud



                                          1
Case 2:18-cr-20424-GAD-DRG ECF No. 79, PageID.468 Filed 11/13/20 Page 2 of 10




related to similar fraudulent conduct at Magnum Home Health Care (“Magnum”).

See ECF No. 36.

      Presently before the Court is the Government’s Notice of Intention to Offer

“Inextricably Intertwined” and “Other Act” Evidence Regarding Loving Hands

Adult & Senior Care Services, Inc. and Spoliation, filed on November 7, 2019. ECF

No. 46. The Court will construe this Notice as a Motion for the purposes of this

Order. Defendant filed a Response in Opposition to the Government’s Notice on

December 10, 2019. ECF No. 52. In February 2020, the Government additionally

filed a Motion in Limine to Preclude Expert Testimony, to which the Defendant

responded in opposition. ECF Nos. 57, 58. A hearing on this matter was held on

November 12, 2020. For the reasons discussed below, the Court will GRANT the

Government’s Motion to Offer “Inextricably Intertwined” and “Other Act” Evidence

Regarding Loving Hands Adult & Senior Care Services, Inc. and Spoliation [#46].

Additionally, the parties indicated at the hearing that the arguments presented in the

Government’s Motion in Limine have since been resolved. This Court therefore

need not analyze the issues contained therein and finds that the Government’s

Motion in Limine [#58] is MOOT.

                                   II. DISCUSSION
      The Government intends to offer two different categories of evidence. First,

the Government seeks to introduce evidence that prior to working at Anointed and


                                          2
Case 2:18-cr-20424-GAD-DRG ECF No. 79, PageID.469 Filed 11/13/20 Page 3 of 10




Magnum, Defendant Fabila worked at Loving Hands Adult & Senior Care Services,

Inc. (“Loving Hands”), where she allegedly engaged in the same fraudulent billing

of Medicare. ECF No. 46, PageID.202. Second, the Government intends to

introduce evidence that Defendant destroyed incriminatory evidence upon her

discovery of the Government’s investigation into her purported conduct. Id. at

PageID.204. The Government seeks to introduce both sets of evidence as admissible

because they are “inextricably intertwined” evidence or, in the alternative,

admissible under Federal Rule of Evidence 404(b). The Court will address each

category of proposed evidence in turn below.

      A. Evidence of Conduct at Loving Hands
      The Government first seeks to introduce evidence that Defendant Fabila

submitted falsified and fraudulent claims to Medicare when she worked at Loving

Hands, another home health care agency, prior to working at Magnum and Anointed.

ECF No. 46, PageID.202. The Government argues that evidence of these claims is

admissible because it is intrinsic to, or inextricably intertwined with evidence of, the

offense charged in the Indictment. Id.; see United States v. Adams, 722 F.3d 788,

812 (6th Cir. 2013). Alternatively, the Government offers this evidence pursuant to

Rule 404(b) as evidence of intent, knowledge, and absence of mistake. FED. R. EV.

404(b)(2). The Court finds both of the Government’s arguments persuasive.




                                           3
Case 2:18-cr-20424-GAD-DRG ECF No. 79, PageID.470 Filed 11/13/20 Page 4 of 10




      Turning to the first argument, United States v. Barnes, 49 F.3d 1144 (6th

1995), is instructive. There, the Sixth Circuit observed that “extrinsic” crimes or

wrongs are those that have “occurred at different times and under different

circumstances from the offense charged.” Id. at 1149. Intrinsic crimes or wrongs,

however, “are those that are part of a single criminal episode.” Id. Consequently,

“Rule 404(b) is not implicated when the other crimes or wrongs evidence is part of

a continuing pattern of illegal activity. When that circumstance applies, the

government has no duty to disclose the other crimes or wrongs evidence.” Id. In

Barnes, testimony of an “earlier ‘short’ drug shipment” fell outside Rule 404(b) as

it was inextricably intertwined with the charged offense; defendants were charged

with receiving drugs and this receipt was compensation for the earlier short

shipment. Id.

      As in Barnes, the evidence offered by the Government here “is part of a

continuing pattern of illegal activity.” Id. The Indictment charges Defendant Fabila

with health care fraud and conspiracy to commit health care fraud through the

falsification of Medicare claims while she was employed at Anointed. ECF No. 1,

PageID.5-6. The evidence proffered by the Government here, that Defendant

falsified medical records and submitted medically unnecessary claims to Medicare

while employed at Loving Hands, is directly connected to the conduct alleged in the

Indictment. The Government correctly notes that this evidence is intrinsic to the


                                         4
Case 2:18-cr-20424-GAD-DRG ECF No. 79, PageID.471 Filed 11/13/20 Page 5 of 10




conduct alleged in the Indictment because “it is a prelude to the charged offense,

probative of the charged offense, and completes the story of the charged offense.”

ECF No. 4, PageID.202. There is a substantial similarity to the conduct alleged

while the Defendant was at Loving Hands and then Magnum and Anointed,

demonstrating Defendant’s personal and financial involvement in the conspiracy.

      Defendant briefly responds to the Government’s position by stating that the

Second Superseding Indictment did not include Loving Hands as one of the named

home care companies. ECF No. 52, PageID.260. This argument, however, is

misguided because the Government does not seek to charge Defendant with another

crime. Instead, this evidence may be offered to demonstrate that Defendant’s

conduct at Loving Hands was “part of a continuing pattern of illegal activity” that

extended to both Magnum and Anointed. Barnes, 49 F.3d at 1149. Accordingly,

the Court will allow the Government to offer evidence of other acts related to

Defendant Fabila’s submission of falsified and fraudulent Medicare claims at Loving

Hands, as these acts are intrinsic to the acts charged in the Indictment.

      Second, evidence of these other acts is admissible under Rule 404(b), even if

these acts are not inextricably intertwined with the acts as alleged in the Indictment.

Rule 404 provides that evidence of crimes, wrongs, or other acts is admissible to

“prov[e] motive, opportunity, intent, preparation, plan, knowledge, identity, absence

of mistake, or lack of accident.” FED. R. EV. 404(b). To determine whether acts are


                                          5
Case 2:18-cr-20424-GAD-DRG ECF No. 79, PageID.472 Filed 11/13/20 Page 6 of 10




admissible under Rule 404(b), a court must decide (1) “whether there is sufficient

evidence the ‘other acts’ took place”; (2) “whether those other acts are admissible

for a proper purpose”; and (3) “whether the ‘other acts’ evidence is more prejudicial

than probative.” United States v. Corsmeier, 617 F.3d 417, 420 (6th Cir. 2010).

      Here, the Government intends to produce testimony from two witnesses,

Tyanna Clemmons and Seema Barnwal, to “establish that Fabila participated in a

similar scheme at Loving Hands as at Magnum.” ECF No. 46, PageID.203. Both

individuals worked at both Loving Hands and Magnum during the same period as

Defendant and purportedly witnessed Defendant’s unlawful conduct firsthand. The

Government is therefore correct that it may introduce this evidence to show

Defendant Fabila’s intent, knowledge, and absence of mistake as to the conduct

charged in the Indictment. This is particularly relevant, as the Government must

prove an intent to defraud by Defendant Fabila to prove its case.

      Lastly, the probative value of the evidence outweighs any prejudicial effect.

Defendant Fabila broadly asserts that this evidence of false and fraudulent claims

submitted to Medicare through Loving Hands is unfairly prejudicial.       “[A] court

may exclude relevant evidence if its probative value is substantially outweighed by

a danger of one or more of the following: unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting cumulative

evidence.” FED. R. EVID. 403.


                                         6
Case 2:18-cr-20424-GAD-DRG ECF No. 79, PageID.473 Filed 11/13/20 Page 7 of 10




      Here, the evidence of other acts is probative for understanding the scope of

the alleged conspiracy and Defendant Fabila’s purported contributions to that

scheme. The Court is not persuaded that any prejudice to Defendant outweighs this

probative value. Thus, this evidence is admissible under Rule 404(b). Evidence of

other acts regarding Defendant Fabila’s allegedly false or fraudulent billing to

Medicare while at Loving Hands is admissible as either (1) evidence of acts intrinsic

to the charged offense; or (2) evidence properly offered under Rule 404(b).

      B. Evidence of Spoliation Conduct
      The Government additionally seeks to introduce evidence that Defendant

destroyed incriminatory evidence upon her discovery of the Government’s

investigation into the home health care conspiracy. ECF No. 46, PageID.204. As

before, the Government argues that this evidence is admissible as “inextricably

intertwined” evidence or, in the alternative, admissible under Rule 404(b).

Defendant fails to address these arguments in her Opposition to the Government’s

Notice.

      Under the first argument, the Court is persuaded that the evidence of

spoliation conduct may be admissible as evidence of “part of a single criminal

episode.” Barnes, 49 F.3d at 1149. Specifically, the Indictment alleges that

Defendant Fabila would conceal the submission of the false and fraudulent Medicare

claims as a part of the larger conspiracy. See ECF No. 1, PageID.6, 9. The


                                          7
Case 2:18-cr-20424-GAD-DRG ECF No. 79, PageID.474 Filed 11/13/20 Page 8 of 10




concealment and destruction of evidence during Defendant’s submission of claims

to Medicare was a necessary act to effectuate the conduct alleged in the Indictment.

It therefore follows that this evidence may be characterized as “inextricably

intertwined” with evidence of the crime charged and “completes the story of the

charged offense.” United States v. Marrero, 651 F.3d 453, 471 (6th Cir. 2011)

(additional citations omitted). Moreover, Defendant has failed to provide any case

law, controlling or otherwise, that supports the contention that this “other act”

evidence at issue is extrinsic to the crimes charged in the Indictment. Thus, the Court

will allow the Government to offer evidence of other acts related to Defendant

Fabila’s purported spoliation conduct.

      The Court also finds that this evidence is admissible under Rule 404(b).

Similar to the first category of evidence discussed supra, the Government intends to

present another witness who previously worked with Defendant, Kimberly Ashburn,

who will “recount observations and Fabila’s own statements about destroying

documents.” ECF No. 46, PageID.205. Under the admissibility standards of Rule

404(b), the Government may introduce this evidence to prove that Defendant

intentionally participated in the alleged fraudulent conduct. Additionally, the Sixth

Circuit has explained that “[b]ecause spoliation evidence tends to establish

consciousness of guilt without any inference as to the character of the spoliator, its

admission does not violate Rule 404(b).” United States v. Cordero, 973 F.3d 603,


                                          8
Case 2:18-cr-20424-GAD-DRG ECF No. 79, PageID.475 Filed 11/13/20 Page 9 of 10




619 (6th Cir. 2020) (citing United States v. Mendez-Ortiz, 810 F.2d 76, 79 (6th Cir.

1986)). The Government has therefore demonstrated the admissibility of this

evidence to prove Defendant’s conduct.

      Finally, the Court does not find that the potential prejudice to Defendant

outweighs the probative value here.      The evidence the Government seeks to

introduce may illuminate the extent, form, and regularity of Defendant’s alleged

destruction of incriminating material. This is highly probative to the conduct

charged in the Indictment, and the danger of unfair prejudice is insufficient to

warrant this Court’s exclusion of the information. Thus, this evidence is also

admissible under Rule 404(b). As with the first category of evidence, the evidence

of Defendant’s spoliation conduct is admissible as either (1) evidence of acts

intrinsic to the charged offense; or (2) evidence properly offered under Rule 404(b).

                                 III. CONCLUSION
      For the reasons discussed herein, the Government’s Motion to Offer

“Inextricably Intertwined” and “Other Act” Evidence [#46] is GRANTED and the

Government’s Motion in Limine to Preclude Expert Testimony [#58] is MOOT.

      IT IS SO ORDERED.


                                       s/Gershwin A. Drain__________________
                                       GERSHWIN A. DRAIN
                                       UNITED STATES DISTRICT JUDGE

Dated: November 13, 2020

                                          9
Case 2:18-cr-20424-GAD-DRG ECF No. 79, PageID.476 Filed 11/13/20 Page 10 of 10




                          CERTIFICATE OF SERVICE
           Copies of this Order were served upon attorneys of record on
             November 13, 2020, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                        10
